1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   ANGELICA CORTES, et al.,                        )   Case No.: 1:18-cv-00909-LJO-JLT
                                                     )
12                  Plaintiffs,                      )   ORDER GRANTING DEFENDANT’S MOTION
                                                     )   TO EXCLUDE TESTIMONY
13          v.                                       )
                                                     )   (Doc. 23)
14   KERN COUNTY SUPERINTENDENT OF
                                                     )
     SCHOOLS,
15                                                   )
              Defendant.                             )
16                                                   )

17          On June 28, 2019, Defendant filed a motion seeking to exclude testimony of Karen Schnee and

18   Gary Katz. (Doc. 23.) For the following reasons, Defendant’s motion to exclude testimony is

19   GRANTED.

20   I.     Background

21          On April 12, 2019, Plaintiffs provided Defendant with expert witness statements for two

22   witnesses they intended to offer at trial as experts, Karen Schnee and Gary Katz. (Doc. 23 at 3, Doc.

23   23-1.) The statements include their qualifications and experience, areas of expertise, a sentence

24   describing the topics on which they would opine and the amount they would be paid. (Doc. 23-1 at 2-

25   11). As to Karen Schnee, the plaintiffs reported: “Expert testimony will include Ms. Schnee’s findings

26   and recommendations with regards [to] damages suffered through District’s deliberate indifference

27   and intentional discrimination, based on A.C.’s disability.” (Doc. 23-1 at 5.) As to Gary Katz, the

28

                                                         1
1    plaintiffs noted he would offer an “[o]pinion regarding damages, given assessments conducted by Mr.

2    Katz, and his findings in the assessments themselves.” (Doc. 23-1 at 11.)

3    II.     Legal Standard

4            The disclosure of expert witnesses is governed by Rule 26(a) of the Federal Rules of

5    Procedure. Parties must disclose the identity of each expert who will testify at trial. Fed. R. Civ. P.

6    26(a)(2)(A). When a witness is “retained or specially employed to provide expert testimony in the

7    case” the disclosure requirements are as follows:

8            (i)     a complete statement of all opinions the witness will express and the basis and reasons
                     for them;
9            (ii)    the facts or data considered by the witness in forming them;
             (iii)   any exhibits that will be used to summarize or support them;
10
             (iv)    the witness’s qualifications, including a list of all publications authored in the previous
11                   10 years;
             (v)     a list of all other cases in which, during the previous 4 years, the witness testified as an
12                   expert at trial or by deposition; and
             (vi)    a statement of the compensation to be paid for the study and testimony in the case.
13
14   Fed. R. Civ. P. 26(a)(2)(B). Expert reports eliminate unfair surprise and conserve resources. Elgas v.

15   Colorado Belle Corp., 179 F.R.D. 296, 299 (D. Nev. 1998) (citation omitted). The test under Rule

16   26(a)(2)(B) is "whether [the report is] sufficiently complete, detailed and in compliance with the Rules

17   so that surprise is eliminated, unnecessary depositions are avoided, and costs are reduced." Id.

18           A party failing to satisfy expert disclosure requirements "is not allowed to use that information

19   or witness to supply evidence . . . at trial, unless the failure was substantially justified or is harmless."

20   Fed. R. Civ. P. 37(c)(1). Rule 37(c)(1) is limited to a party's failure "to provide information or identify

21   a witness as required by Rule 26(a) or 26(e)." See id. The exclusion sanction is "self-executing" and

22   "automatic" to "provide[] a strong inducement for disclosure of material." Yeti by Molly, Ltd. v.

23   Deckers Outdoor Corp., 259 F.3d 1101, 1106 (9th Cir. 2001) (quoting Fed. R. Civ. P. 37 Advisory

24   Committee's note (1993)). The burden to prove harmlessness is on the party seeking to avoid Rule 37's

25   sanction. Goodman v. Staples The Office Superstore, L.L.C., 644 F.3d 817, 827 (9th Cir. 2011) (citing

26   Yeti by Molly, Ltd., 259 F.3d at 1107).

27   ///

28   ///

                                                           2
1    III.   Discussion and Analysis

2           A.      Timeliness of the Disclosure

3           Disclosures of retained experts and the accompanying reports must be made at the time and in

4    the sequence ordered by the Court. Fed. R. Civ. P. 26(a)(2)(D). The Court entered its Scheduling

5    Order in this action on October 11, 2018. (Doc. 13). The Court instructed the parties “to disclose all

6    expert witnesses, in writing, on or before May 29, 2019.” (Id. at 2) (emphasis in original) (footnote

7    omitted). Plaintiffs disclosed experts Karen Schnee and Gary Katz as their retained experts and

8    provided their expert witness statements on April 12, 2019. (Doc. 23 at 3, Doc. 23-1.) Accordingly,

9    Plaintiffs’ “disclosure” was made by the deadline imposed but, because it was not complete, it did not

10   comply with the Court’s order and cannot be determined to be timely.

11          B.      Contents of the Reports

12          Defendant argues that Plaintiffs disclosure was insufficient. Specifically, Defendant contends

13   that the experts’ summaries lack specificity because they do not provide any detail about what the

14   witnesses are going to say, or what expert opinions (if any) they are going to render. (Doc. 23 at 5.)

15   Defendant also assert that without more specificity, Defendant cannot assess whether the testimony is

16   relevant, impermissibly states legal conclusions or is otherwise objectionable. (Id.) Additionally,

17   Defendant notes that neither of these experts’ statements includes a listing of prior testimony. (Doc. 23

18   at 6.) Defendant further argues that both of these statements contain legal conclusions, neither of these

19   statements offer facts or other data, and neither of these statements are relevant. (Id.)

20          It is well-established that expert reports lacking an adequate foundation may not be considered

21   by the Court. See Fed. R. Civ. P. 37(c)(1); Fed. R. Civ. P. 26(a)(2)(B)(i) (precluding a party from

22   relying on report if it fails to include the expert’s opinions and the basis for those opinions). An expert

23   report “must include ‘how’ and ‘why’ the expert reached a particular result, not merely the expert’s

24   conclusory opinions. . . . [because] an expert who supplies only an ultimate conclusion with no

25   analysis supplies nothing of value to the judicial process.” Finwall v. City of Chicago, 239 F.R.D. 494,

26   501 (N.D. Ill. 2006).

27          The statement of expert testimony for each of the experts merely provides an overview of what

28   the content of the experts’ testimony would be. (See Doc. 23-1 at 5, Doc. 23-1 at 11.) This is not a

                                                          3
1    complete statement of all opinions the witness will express and fails to provide the basis and reasons

2    for the opinion, as required by Rule 26(a)(2)(B)(i). These brief statements fail to provide the facts or

3    data considered by the witness in forming their opinions, which is required by Rule 26(a)(2)(B)(ii).

4    (See id.) Defendant contends that although neither of these experts’ statements includes a listing of

5    prior testimony, both experts have testified as recently as September 2019.1 (Doc. 23 at 6.) Rule

6    26(a)(2)(B)(v) requires that a list of all other cases in which, during the previous 4 years, the witness

7    testified as an expert at trial or by deposition. If in fact these experts have testified as an expert during

8    the previous 4 years, Plaintiffs fail to provide this information. (See Doc. 23-1 at 2-11.) It is clear that

9    the expert witness statements of Karen Schnee and Gary Katz are not sufficiently complete.

10   Accordingly, these expert witness statements fail to meet the disclosure requirements of Rule

11   26(a)(2)(B).

12            Additionally, Plaintiffs have failed to demonstrate that the insufficient expert statements were

13   substantially justified or harmless. The burden to prove harmlessness is on the Plaintiffs, and the

14   Plaintiffs in this case have failed to file an opposition to the motion. Therefore, Plaintiffs will not be

15   allowed to use this information or expert witnesses to supply evidence at trial. See Fed. R. Civ. P.

16   37(c)(1).

17   IV.      Conclusion and Order

18            Accordingly, the Court ORDERS that the Defendant’s motion to exclude testimony (Doc. 23)

19   is GRANTED.

20
21   IT IS SO ORDERED.

22         Dated:    August 5, 2019                                     /s/ Jennifer L. Thurston
23                                                             UNITED STATES MAGISTRATE JUDGE

24
25
26
27
     1
       Defendant references an attachment for the assertion that both experts have testified as recently as September 2019,
28   however, the one-page attachment appears incomplete and does not include information about either of the experts’ past
     testimony. (See Doc. 23-2.)

                                                                 4
